Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 21 May 2021, has been entered and the Remarks therein, filed 21 November 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103(a) over Bialonska et al. in view of Mookerjee et al., Mathee et al., Huber et al., and Murad, necessitated by Applicants’ amendment received 21 November 2021, specifically, amended claims 1 and 7, and new claims 13 and 14. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1, 3-7 and 9-14 are pending.
Claims 3, 5, 9 and 11 are withdrawn from consideration, as the result of a species election response by Applicant to the Restriction/Election Office Action mailed 16 November 2020. Applicant’s election without traverse of Species 1D (Pseudomonas aeruginosa) in the reply filed on 12 May 2021 is acknowledged.
	Claims 1, 4, 6, 7, 10 and 12-14 are rejected.
Claims 1, 7, 10 and 12-14 are objected to.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 14/702,700, 05/02/2015, which is a CON of 14/255,431, filed 04/17/2014, which is a CON of 14/203,517, filed 03/10/2014, which is a CON of 13/135,124, filed 06/24/2011, and names of the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/589,955 and 14/702,700 appear to be the same; i.e., instant application 16/589,955 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment issued from parent application 14/702,700 was mailed either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 14/702,700.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 4, 6, 7, 10 and 12-14 have the effective filing date of 24 June 2011.

Drawings
The drawings were received on 01 October 2019.  These drawings were objected to in the Non-Final Office Action mailed 21 May 2021.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 

Fig. 6A- “LifeDrops”;
Figs. 6B thru 6F- “Active”

In addition, the Y-axes shown in Fig. 6B thru Fig. 6F are not labeled. Therefore, it is not clear what is being measured by way of supporting Applicant’s descriptions of Fig. 6B thru 6F. For example, the specification recites: “FIG. 6B through 6F show significant reduction of various secondary symptoms in the same study as FIG. 6A” (originally-filed specification, pg. 64, para. [00220]). However, it is not clear how “reduction” of symptoms is being measured, because the Y-axes is not described, explained or defined.
It is also not clear what composition was administered, so as to cause the purported reductions in symptoms. That is, reference character “Active” (as stated above) is not defined or described in relation to the experimental data as shown.
Therefore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The drawings 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The objection to the disclosure, with regard to the Abstract containing a typographical/grammatical error in the Non-Final Office Action mailed 21 May 2021, is 
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 21 May 2021, is withdrawn in view of Applicants' amendment received 21 November 2021, in which the cited claims were amended.

Claim Objections
	The objections to Claims 1, 4, 6 and 7 in the Non-Final Office Action mailed 21 May 2021, are withdrawn in view of Applicants' amendment received 21 November 2021, in which the cited claims were amended.
	The objection to claims 10 and 12 are re-cited here.

Claims 1, 7, 10 and 12-14 are objected to because of the following informalities:
Claims 1 and 7 recite: Claims 1 and 7 recite: “…; the ratio of the extract to the hydrogen peroxide ranging from 1 :2-1 :20 (wt/wt). wherein, the combination inhibits…”, which should read: …, wherein the ratio of the extract to the hydrogen peroxide ranges from 1 :2-1 :20 (wt/wt); and wherein the combination inhibits…” Minimally, the period mid-sentence is inappropriate.
Claims 1 and 7 recite: Claims 1 and 7 recite: “…an aqueous extract of pomegranate rind to an aqueous extract of green tea leaves in an aqueous concentration of 0.01nM to 0.5M;…”, which should read: “…an aqueous extract  and an aqueous extract of green tea leaves in an aqueous concentration of 0.01nM to 0.5M;…”
Claims 10 and 12 recite: “…wherein the gram-negative antibiotic-resistant  bacteria is…”, which should read: “…wherein the gram-negative antibiotic-resistant  bacteria are…”
Claims 13 and 14 recite: “…the concentration of the aqueous extract of pomegranate rind to the aqueous extract of green tea leaves ranges from 0.01 μM to 150 μM”, which should read: “…the concentration of the aqueous extract of pomegranate rind and the aqueous extract of green tea leaves ranges from 0.01 μM to 150 μM.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1, 4, 6, 7, 10 and 12 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 21 May 2021, is withdrawn in view of Applicants' amendment received 21 November 2021, in which the cited claims were amended.

The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 4, 6, 7, 10 and 12-14 fail to comply with the written description requirement, because they contain new matter. (See MPEP 608.04).
[This rejection is cited in view of Applicant’s claim amendment.]

Claims 1 and 7 recite: “…the composition comprising a combination of: an aqueous extract of pomegranate rind to an aqueous extract of green tea leaves in an aqueous concentration of 0.01nM to 0.5M; and, hydrogen peroxide; the ratio of the extract to the hydrogen peroxide ranging from 1 :2-1 :20 (wt/wt). wherein, the combination inhibits…”
The specification recites: In some embodiments, a therapeutically or prophylactically effective amount of a composition may range in concentration from about 0.01 nM to about 0.10 M; from about 0.01 nM to about 0.5 M; from about 0.1 nM to about 150 nM;…; from about 0.01 µM to about 1000 nM, or any range therein.” (originally-filed specification, pg. 47, para. [00153]).

To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claims or the claims may be amended to recite component and composition concentrations that are supported by the specification.
Claims 13 and 14 fail to comply with the written description requirement, because they contain new matter. (See MPEP 608.04).
[This rejection is cited in view of Applicant’s amendment.]

Claims 13 and 14 recite: “…, wherein the concentration of the aqueous extract of pomegranate rind to the aqueous extract of green tea leaves ranges from 0.01 µM to 150μM.”
The specification recites: : In some embodiments, a therapeutically or prophylactically effective amount of a composition may range in concentration from about 0.01 nM to about 0.10 M; from about 0.01 nM to about 0.5 M; from about 0.1 nM to about 150 nM;…; from about 0.01 µM  to about 150 µM;…; from about 0.01 µM to about 1000 nM, or any range therein.” (originally-filed specification, pg. 47, para. [00153]); and “FIG. 2 shows the minimal inhibitory concentration (MIC) tests for a composition of 50/50 pomegranate-green tea extract binding system with hydrogen peroxide at a ratio of 10: 1 for the hydrogen peroxide:plant compound (molar wt/dry wt).”  (spec., pg. 6, para. [0025]).
 that may range in a concentration of from 0.01 µM  to 150 µM; i.e., the numerical range limitation does not represent the ratio of the aqueous extract of pomegranate rind to the aqueous extract of green tea leaves, but the amount of composition that is therapeutically or prophylactically effective.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claims or the claims may be amended to recite a ratio of aqueous extract of pomegranate rind to aqueous extract of green tea leaves that is supported by the specification.
35 U.S.C. § 112(b)
The rejection of Claims 1, 4, 6, 7, 10 and 12 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 21 May 2021, is withdrawn in view of Applicants' amendment received 21 November 2021, in which the cited claims were amended.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 4, 6, 7, 10 and 12-14 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[This rejection is cited based on Applicant’s claim amendment.]

Claims 1, 4, 6, 7, 10 and 12-14 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claims.

Claims 1 and 7 recite: “…an aqueous extract of pomegranate rind to an aqueous extract of green tea leaves in an aqueous concentration of 0.01nM to 0.5M; and, hydrogen peroxide; the ratio of the extract to the hydrogen peroxide ranging from 1 :2-1 :20 (wt/wt). wherein, the combination inhibits…”
However, it is not clear if the hydrogen peroxide is compared to the aqueous extract of pomegranate rind, to the aqueous extract of green tea leaves or to a combination of the two, in order to calculate the ratio. That is, it is not clear if the term ‘the extract’ should read ‘the combined extracts’, for the purpose of proper antecedent basis and defining the metes and bound of the claimed subject matter. 
For the purpose of compact prosecution, the claim will be interpreted to mean that hydrogen peroxide is combined with either or both of the abovenamed aqueous extracts.



Claims 1, 7, 13 and 14 are indefinite, because the metes and bounds of the claimed subject are not clear.

Claims 1 and 7 recite: “…an aqueous extract of pomegranate rind to an aqueous extract of green tea leaves in an aqueous concentration of 0.01nM to 0.5M;…”
Claims 13 and 14 recite: “…, wherein the concentration of the aqueous extract of pomegranate rind to the aqueous extract of green tea leaves ranges from 0.01 µM to 150μM.”
However, it is not clear if the numerical range represents a ratio relationship between the aqueous extract of pomegranate rind and the aqueous extract of green tea leaves, as suggested by the language of the claims (i.e., “to”) or if the numerical range represents the amount of both aqueous extracts (e.g., amount in the composition), because the numerical values represent concentrations (i.e., “µM”) and not ratios.
For the purpose of compact prosecution, the claim will be interpreted to mean that the aqueous extracts of pomegranate rind and green tea leaves is present in the composition at a concentration of from 0.01µM to 150μM.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 4, 6, 7, 10 and 12 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bialonska et al. in view of Mookerjee et al., and Huber et al., in the Non-Final Office Action mailed 21 May 2021, is withdrawn in view of Applicants' amendment received 21 November 2021.

Claims 1, 4, 6, 7, 10 and 12-14 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bialonska et al. ((2009) J. Agric. Food Chem. 57: 8344-8349) in view of Mookerjee et al. (U.S. Patent Application Publication No. 2008/0194518 A1), Mathee et al. (International Patent Application Publication No. WO 2009/114810 A2), Huber et al. ((2003) Z. Naturforsch. 58c: 849-884), and Murad (U.S. Patent Application Publication No. 2002/0041901 A1).
[All references except Murad et al. cited in the Non-Final Office Action mailed 21 May 2021.]
[This rejection cited in view of Applicant’s claim amendment.]

Bialonska et al. addresses some of the limitations of claims 1 and 7, and the limitations of claims 4, 6, 10 and 12.
Regarding claims 1, 4, 6, 7, 10 and 12, Bialonska et al. teaches that the consumption of pomegranate products leads to a significant accumulation of ellagitannins in the large intestines, where they interact with gut microflora. The described study investigated the effect of pomegranate tannin constituents on the in vitro studies using S. aureus were performed to determine the effects of pomegranate tannins toward common human pathogenic bacteria (pg. 8345, column 1, para. 1). Pomegranate fruits are rich in polyphenols and have been used for centuries for nutritional and medicinal purposes, including for antimicrobial activities, which have been attributed to ellagitannins, mainly punicalagins, ellagic acid and punicalins (pg. 8344, column 2, para. 1). After the first squeezing of pomegranate fruits leading to juice production, the residual material is additionally pressed and extracted with water to afford a by-product POMx, which is a commercially available dietary supplement (pg. 8344, column 2, para. 1). In previous research, punicalagins inhibited the growth of the pathogenic gram-negative bacteria Escherichia coli and Pseudomonas aeruginosa (IC50 = 3.2µM) (pg. 8347, column 1 para. 1). In another study, the effect of punicalagins and POMx concentration on the growth of S. aureus was determined. In this assay, bacteria were grown in 96-well microplates in MH broth. Media containing a bacterial suspension was added to wells containing punicalagins to obtain final test concentrations of 0.01, 0.1, 1.0, 10.0, 100.0, and 1000.0 μM (pg. 8346, column 1, para. 5 [Claims 1 and 7- A method of inhibiting the virulence of gram-negative bacteria in the gastrointestinal tract of a subject, identifying the gram-negative bacteria in the gastrointestinal system of a subject, orally administering an aqueous extract of pomegranate rind at a specific concentration, an aqueous extract of pomegranate rind in an aqueous concentration of 0.01nM to 0.5M] [Claims 4 and 10- Pseudomonas aeruginosa] [species election] [Claims 6, 7 and 12- the gram-negative bacteria are an antibiotic-resistant Pseudomonas aeruginosa]).
S. aureus (pg. 8347, column 1, para. 1 [Claim 7- an antibiotic-resistant bacterial infection]).
In another study, tea polyphenols (0.1% of media) inhibited the growth of human gut bacteria, with strong inhibition of E. coli (pg. 8347, column 2, para. 2 [Claims 1 and 7- an aqueous extract of tea leaves in a specific concentration]). 

	Compare the pomegranate product POMx (provided by POM Wonderful), shown by Bialonska et al. (pg. 8345, column 1, last para.), to Applicant’s use of pomegranate product POMx (POM Wonderful brand) (originally-filed specification, pg. 53, para. [00177]).

	Bialonska et al. does not show: 1) an aqueous extract of green tea leaves [Claims 1 and 7]; 2) an aqueous extract of green tea leaves in an aqueous concentration of 0.01nM to 0.5M [Claims 1 and 7]; 3) the ratio of the extract(s) to the hydrogen peroxide ranges from 1:2-1:20 (wt/wt) [Claims 1 and 7]]; 4) the combination inhibits the virulence of the antibiotic-resistant gram-negative bacteria in the subject by inactivating virulence factors in the gram-negative bacteria without involving antibiotic resistance mechanisms [Claims 1 and 7]; and 5) the concentration of the aqueous extract of pomegranate rind and the aqueous extract of green tea leaves ranges from 0.01 μM to 150 μM [Claims 13 and 14].

Mookerjee et al. addresses some of the limitations of claims 1 and 7, and provides motivation for combining a pomegranate-cum-green tea extracts combination with a hydrogen peroxide solution, by way of addressing the limitations of claims 1 and 7, 13 and 14.
	Mookerjee et al. shows antimicrobial compositions (pg. 1, para. [0002]). The antimicrobial composition includes a synergistic combination of three or more agents, such agents being antimicrobial potentiating agents or antimicrobial agents (pg. 1, para. [0011]). Microbial infections to be treated can be due to Pseudomonas aeruginosa, and, in particular, infections due to both gram-positive and gram-negative drug-resistant bacteria (pg. 6, para. [0106] [nexus to Bialonska et al.] [gram negative P. aeruginosa]).
	Regarding claims 1, 7, 13 and 14, at least one of the three or more potentiating agents of the antimicrobial composition can be a peroxide or peroxide donor. Preferred examples of peroxides/peroxide donors include, but are not limited to, hydrogen peroxide (pg. 3, para. [0048]). Examples of efflux pump inhibitors that can be included in the antimicrobial compositions include, but are not limited to, green tea extract (pg. 5, para. [0082). Concentrations of any of the antimicrobial agents can range from 0.01µg/ml to 10,000µg/ml (pg. 7, para. [0113] [Claims 1 and 7- a composition comprising an aqueous extract of green tea leaves in an aqueous concentration of 0.01nM to 0.5M and hydrogen peroxide] [Claims 13 and 14- the concentration of the aqueous extract of pomegranate rind and the aqueous extract of green tea leaves ranges from 0.01 µM to 150 µM]). 
Depending on the specific microorganism being treated, embodiments of the antimicrobial compositions can be formulated and administered systemically or locally, 
	Further regarding claim 7, microbial infections to be treated can be due to Pseudomonas aeruginosa, and, in particular, infections due to both gram-positive and gram-negative drug-resistant bacteria (pg. 6, para. [0106] [Claim 7- a gram-negative antibiotic-resistant bacterial infection, inhibit virulence of a gram-negative antibiotic-resistant bacteria]).
Mookerjee et al. further teaches that green tea extract (Camellia sinensis) can contain 60 to 90% total polyphenols and 30 to 55% epigallocatechin gallate (pg. 5, para. [0086] [nexus to Bialonska et al.] [tea contains polyphenol compounds]). A proposed embodiment comprises hydrogen peroxide and catechin (i.e., a polyphenol compound) (pg. 11, para. [0154] and pg. 16, cont. Table 1, entry#’s 23 and 24).
That is, Mookerjee teaches that antimicrobial compositions can be formulated to comprise polyphenolic compounds and hydrogen peroxide.

	Mathee et al. and Huber et al. provide information, such that one of ordinary skill in the art would expect that a composition comprising polyphenols, as shown by Bialonska et al. and Mookerjee et al., contained in pomegranate and green tea leave extracts, as also shown by Bialonska et al. and Mookerjee et al., would inhibit the virulence of (antibiotic-resistant) gram-negative bacteria, including antibiotic-resistant P. aeruginosa, by inactivating virulence factors (e.g., via inhibiting quorum sensing) in the bacteria without involving antibiotic resistance mechanisms, by way of addressing the limitations of claims 1 and 7.
Regarding claims 1 and 7, Mathee et al. teaches that the continuing emergence of multiple drug resistant pathogen strains has necessitated finding new compounds that can be used in antimicrobial treatment. Two strategies exist for controlling pathogens: either kill the pathogen or attenuate its virulence, such that it does not damage the host (pg. 1, para. [0003]). Numerous bacteria use quorum sensing to turn on virulence pathways and form drug-impervious communities called biofilms that are the basis of chronic infections. Over 80% of bacterial infections in humans involve the formation of biofilms, as exemplified by lung infections by Pseudomonas aeruginosa (pg. 1, para. [0004]). The described invention is based on the discovery that ellagitannins are capable of inhibiting quorum sensing (QS) in pathogenic bacteria (pg. 4, para. [0015] [nexus to Bialonska et al.] [polyphenol compound, ellagitannin]). The described invention provides methods of inhibiting QS in pathogenic bacteria in a mammalian subject by administering the ellagitannin to said subject (pg. 15, para. [0015] [nexus to Mookerjee et al.] [orally administering]). A method of treating a bacterial infection associated with QS in a mammalian subject comprises administering to the subject ellagitannin in an amount effective to treat the infection, the infection being caused by a bacterium selected from a group, which includes Pseudomonas aeruginosa (pg. 5, para. [0016] [nexus to Bialonska et al. and Mookerjee et al.] [gram negative P. aeruginosa] [species election]( MPEP 2143 (I)(G)).
	Mathee et al. further teaches that in gram negative bacteria, for example, the signal molecule is an acylated homoserine lactone (AHSL), often referred to as the Pseudomonas aeruginosa, two quorum regulons have been identified. One quorum regulon is known as the Las/R system and is mediated by a 3-oxo-dodecanoyl homoserine lactone (3-oxo-C12-HSL) signal molecule. The other quorum regulon is known as the Rhl/R system and is mediated by a butyryl homoserine lactone (C4-HSL) signal molecule.

	Huber et al. shows an experiment illustrating a direct association between green tea extract and its polyphenolic properties which demonstrate inhibition of quorum sensing in P. aeruginosa, not specifically shown by Mathee et al., by way of addressing the limitations of claims 1 and 7.
Huber et al. shows a study in which some polyphenolic compounds having a gallic acid moiety (as for example, epigallocatechin gallate (EGCG) and ellagic acid, as well as tannic acid) that are commonly produced by various plant species specifically block AHL-mediated (N-acyl-homoserine lactones) communication between bacteria (pg. 879, column 2, para. 1 thru pg. 880, column 1, lines 1-3 [nexus to Mathee et al.] [quorum regulon AHSL]). EGCG is the main catechin component of green tea often reaching more than 10% of the dry weight (pg. 883, column 2, para. 5-7 [nexus to Mookerjee et al.] [catechin, green tea polyphenols]). The bacteria tested were Escherichia coli and Pseudomonas putida containing a plasmid carrying the lasB elastase gene of Pseudomonas aeruginosa (pg. 880, column 1, para. 2 and pg. 881, P. aeruginosa] (MPEP 2143 (I)(G)).

	Compare the concept of quorum sensing, as shown by Mathee et al. and Huber et al., to Applicant’s explanation of the phenomenon of quorum sensing in the Declaration under 37 CFR 1.132, filed 12 May 2021 (pg. 3, para. 9 thru pg. 4, cont. para. 9), as it relates to the instantly-claimed invention.
	On the other hand, it is noted that the instant specification does not describe, explain or define the term ‘quorum sensing’ as it relates to claimed subject matter, which recites that the ‘combination inhibits the virulence of the (antibiotic-resistant) gram-negative bacteria in the subject by inactivating virulence factors in the gram-negative bacteria without involving antibiotic resistance mechanisms’. In addition, Applicant’s working examples do not show that the combination inhibits the virulence of the (antibiotic-resistant) gram negative bacteria by inactivating virulence factors.

	Murad addresses some of the limitations of claims 1 and 7, by showing compositions that contain pomegranate extract, green tea extract and hydrogen peroxide, which can be formulated by establishing ratio amounts of said extracts and hydrogen peroxide.
	Regarding claims 1 and 7, Murad shows that the management of skin conditions may advantageously be accomplished by the administration of the pharmaceutical composition of the described invention (pg. 3, para. [0032]). Compositions and methods include hydrogen peroxide and an antimicrobial agent. The hydrogen peroxide is 
	Murad further teaches that a suitable route for administration of the described compositions may be oral (pg. 5, para. [0055] [nexus to Bialonska et al. and Mookerjee et al.] [orally administered compositions].

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method of inhibiting the virulence of a gram-negative bacteria in the gastrointestinal tract of a subject, comprising administering a composition comprising an aqueous extract of pomegranate rind, as shown by Bialonska et al., by: 1) incorporating an aqueous extract of green tea leaves in an aqueous concentration of 0.01nM to 0.5M; 2) incorporating hydrogen peroxide [Claims 1 and 7]; 3) treating an antibiotic-resistant gram-negative bacterial Pseudomonas aeruginosa, and which can comprise several antimicrobial agents or potentiators at a concentration of from 0.01µg/ml to 10,000µg/ml, including hydrogen peroxide and green tea extract, and Bialonska et al. shows antimicrobial pomegranate compositions which contain polyphenols, which are effective against P. aeruginosa, and which are the same active polyphenolic compounds that are found in (green) tea, as also shown by Bialonska et al. and by Mookerjee et al. (MPEP 2143 (I)(A)).
That is, Mookerjee et al. and Bialonska et al. show compositions to be used for the same intended purpose, which is to treat P. aeruginosa infections.
Although Mookerjee et al. does not specifically show an aqueous extracts concentration of 0.01nM to 0.5M or from 0.01µM to 150 µM [Claims 1, 7, 13 and 14], one of ordinary skill in art would use routine optimization to determine the optimized amount of aqueous pomegranate rind and green tea leave extracts in the composition, given that Mookerjee et al. does show a wide concentration range (i.e., 0.01µg/ml to 10,000µg/ml), as does Applicant (i.e., 0.01nM to 0.5M; 0.01µM to 150µM), barring a showing of criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)). In addition, one of ordinary skill in the art could calculate a nM or M concentration based on the weight (molecular weight) of a specific microbial agent (e.g., total polyphenols or epigallocatechin gallate), shown by Mookerjee et al. (MPEP 2144 (I)).
P. aeruginosa infection via inhibition of the quorum sensing pathway, as shown by Bialonska et al., Mookerjee et al., Mathee et al. and/or Huber et al. (MPEP 2143 (I)(A) and MPEP 2144.06).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of antimicrobial composition preparation would want to maximize the overall antimicrobial effect of the composition by combining as many antimicrobial agents as possible in the composition (e.g., pomegranate-cum-green tea extract and hydrogen peroxide). In addition, one would be motivated to combine hydrogen peroxide with polyphenol-containing extracts into one antimicrobial composition, as shown by Mookerjee et al., because the combination of these antimicrobial agents result in a synergistic combination, in which antimicrobial potentiating agents boost the efficacy of the antimicrobial agents in the composition (Mookerjee et al., pg. 2, para. [0029]).
It would have been further obvious to have inhibited the virulence of gram-negative bacteria by inactivating virulence factors without inactivating antibiotic resistance mechanisms [Claims 1 and 7], such as those factors involved in bacterial quorum sensing, as shown by Mathee et al. and Huber et al., with a reasonable expectation of success, because Mathee et al. shows that the polyphenolic compound P. aeruginosa bacteria, and Huber et al. shows that the polyphenolic compounds epigallocatechin gallate, ellagic acid and tannic acid (catechin and tannic acid shown by Mookerjee et al.) inactivate the gram negative AHL-dependent quorum sensing system found in Pseudomonas bacteria (MPEP 2143 (I)(A)). 
One of ordinary skill in the art would have been motivated to have made those modifications, because using an antimicrobial composition to inhibit the virulence of (antibiotic-resistant) gram-negative bacteria, which cause gastrointestinal infections, would be an alternative and/or complementary approach in treating antibiotic-resistant bacteria, because disruption of the quorum sensing ability of said bacteria would reduce their virulence and dismantle or prevent biofilm formation, which would, in turn, improve the efficacy of any administered antibiotics used to treat said infections.
It would have been further obvious to have incorporated the aqueous pomegranate rind and green tea leave extracts to the hydrogen peroxide in a ratio of 1:2-1:20 (wt/wt) into the composition [Claims 1 and 7], with a reasonable expectation of success, because Murad shows compositions which can be formulated based on the ratio of hydrogen peroxide and antimicrobial agents (as pomegranate and green tea extracts (or polyphenols thereof)), in said compositions as weight percents (MPEP 2143 (I)(A)). Therefore, one of ordinary skill in that art would use routine optimization to determine the optimized ratio of aqueous pomegranate rind and green tea leave extracts to hydrogen peroxide in the composition, given that Murad does show a wide concentration range (i.e., 0.01 to 6 weight percent for hydrogen peroxide; and 0.01 to 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
Applicant’s arguments, pp. 9-12, filed 21 November 2021, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejection, have been fully considered but they are not persuasive.

1. Applicant remarks (pg. 9, para. 5) that Bialonska does not teach or suggest the recited antivirulence activity, namely "inactivating virulence factors in the bacteria without involving antibiotic resistance mechanisms", as recited by claims 1 and 7. Bialonska merely teaches that ellagitannins in pomegranate can be ingested to help modulate gut biota, namely inhibit the growth of clostridia, Staphylococcus aureus, and Bifidobacterium animalis ssp. One of ordinary skill will appreciate that the benefit of the present invention is that it is not reliant on inhibiting the growth of the bacteria, as the 

However, in response to Applicant, although Bialonska et al. and Mookerjee et al. do not explicitly show that the polyphenol compounds, contained within the pomegranate extract and green tea extract, can utilize antivirulence factor inactivation to exert antimicrobial activity, Mathee et al. and Huber et al. show experiments in which (antibiotic-resistant) gram negative bacterial strains (e.g., the Pseudomonas aeruginosa taught by Bialonska et al. and Mookerjee et al.) have been inactivated via inhibition of quorum sensing pathways when exposed to polyphenolic compounds, which are shown by Bialonska et al. and Mookerjee et al. 
It is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	2. Applicant remarks (pp. 11-12) that Mathee and Huber discuss the benefits of antivirulence therapies as an alternative to antimicrobial therapies, particularly with the continuing emergence of multiple drug resistant pathogen strains. As such, Mathee and Huber serve to support the differences between antimicrobial strategies and antivirulence strategies. As admitted by the examiner in the last paragraph of page 17 of the action, Mathee, for example, teaches the strategies are to "either kill the pathogen or attenuate it's virulence" (emphasis added.) As such, although Mathee and Huber do tout the possibility of the use of antivirulence therapies as opposed to antimicrobial therapies, they do not teach or suggest each and every limitation of claim 1, nor do they show that combination of components of claim 1 provide the antivirulence effects that were taught in the specification and shown in the Rule 132 declaration of record.
	However, in response to Applicant, Mathee et al. teaches that two quorum sensing regulons have been identified in Pseudomonas aeruginosa, and Huber et al. teaches that polyphenolic compounds (e.g., epigallocatechin gallate, ellagic acid and tannic acid) block AHL (N-acyl homoserine lactones)- mediated communication between bacteria (i.e., the phenomenon of quorum sensing); Bialonska et al. and Mookerjee et al. show polyphenolic compounds. The bacteria tested in the  experiments, shown by Huber et al., included Pseudomonas aeruginosa, and both Bialonska et al. and Mookerjee et al. teach that P. aeruginosa has been shown to be inactivated by polyphenolic compositions, within the context of administration of an P. aeruginosa, exhibit, at some level, their antimicrobial activity via interruption of the quorum sensing pathway in said bacterium, which is the biological foundation for virulence inhibition.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/           Examiner, Art Unit 1651